Citation Nr: 0122420	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  00-11 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from May 1954 to May 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July 1998 and April 1999 
by the Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  

A hearing was scheduled to take place at the RO in August 
2001 before a traveling Member of the Board.  However, the 
veteran did not appear for that hearing and did not request 
that it be rescheduled.  Accordingly, the Board concludes 
that the veteran has withdrawn his request for a hearing.  
See 38 C.F.R. § 20.704(d) (2000).  


FINDINGS OF FACT

1.  A back disorder was not present during service, arthritis 
of the spine was not manifest within a year after service, 
and a current back disorder was not caused by any injury in 
service.  

2.  The veteran's claim for service connection for a right 
shoulder disorder was previously denied by the RO in a 
decision of August 1956, and the veteran did not file an 
appeal.

3.  The additional evidence received since the previous 
decision is new, bears directly and substantially on the 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the claim for 
service connection for a right shoulder disorder.





CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service, and arthritis of the spine may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309, 3.311 (2000).

2.  New and material evidence has been received, and the 
claim for service connection for a right shoulder disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement To Service Connection For A Back Disorder.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date. 38 U.S.C. 
§ 5107(a) (West Supp. 2001).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C. § 5103A (West 
Supp. 2001). 

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new law and the implementing regulations.  The Board finds 
that the VA's duties under the new act and regulations have 
been fulfilled with respect to the claim for service 
connection for a back disorder.  The Board finds that the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim for service connection for a 
back disorder.  The Board concludes the discussions in the 
rating decision, the statement of the case (SOC), the 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed with respect to the claim 
for service connection for a back disorder.

All relevant evidence identified by the veteran was obtained 
and considered.  The RO has obtained the veteran's service 
medical records and available post-service treatment records.  
The veteran has declined a personal hearing.  The Board is 
unaware of any additional relevant evidence that is 
available.  The veteran has not referenced any unobtained 
evidence that might aid his claim for service connection for 
a back disorder or that might be pertinent to the bases of 
the denial of this claim. The veteran has been afforded a VA 
examination, and the current status of the veteran's health 
is not in dispute.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence 
with respect to the claim for service connection for a back 
disorder is required.  

In the circumstances of this case, a remand to have the RO 
apply the new act and regulations would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of the VA's 
resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993). 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  If a 
chronic disease such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp 2001); 38 C.F.R. §§ 3.307, 3.309 (2000).

The veteran's service medical records do not contain any 
references to back problems.  The report of a medical history 
given by the veteran in May 1956 for the purpose of his 
separation from service does not contain any mention of a 
back disorder and shows that he said that he was in good 
health except for his arm.  The report of a medical 
examination conducted at that time shows that clinical 
evaluation of the spine was normal.  Therefore, the service 
medical records show that no back disorder was present during 
service.

There are also no medical records from within one year after 
separation from service showing the presence of arthritis of 
the spine.  The report of a VA orthopedic examination 
conducted in July 1956 does not contain any mention of a back 
problem.  The earliest record showing the presence of a back 
disorder is a letter dated in March 1999 from Michael 
Okunieff, M.D., which shows that he had treated the veteran 
since 1971, and that the veteran had backaches which he 
related to an injury sustained in the Army.  The Board notes 
that this record is from almost 45 years after separation 
from service.  The fact that the veteran's own account of the 
etiology of his disability was recorded in his medical record 
is not sufficient to support the claim.  In LeShore v. Brown, 
8 Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board also finds that the evidence weighs against the 
veteran's contention that his current back complaints 
resulted from an injury in service.  The report of an 
examination conducted by the VA in November 2000 shows that 
the examiner concluded that the veteran's low back strain was 
due to an abnormal gait from a foot condition.  

Finally, the Board notes that the veteran's lay statements 
are not sufficient to link his current back complaints to 
service.  Lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In summary, the preponderance of the evidence shows that the 
veteran did not have a back disorder during service, 
arthritis of the spine was not manifest within one year after 
service, and a current back disorder was not caused by an 
injury in service.  Accordingly, the Board concludes that a 
current back disorder was not incurred in or aggravated by 
service, and arthritis of the spine may not be presumed to 
have been incurred in service.

II.  Whether New And Material Evidence Has Been Presented To 
Reopen A
 Claim For Service Connection For A Right Shoulder Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  A preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306 (2000).

The veteran's claim for service connection for a right 
shoulder disorder was previously denied in August 1956, and 
the veteran did not appeal.  Therefore, that decision became 
final.  See Veterans Regulation No. 2(a), Part II, Par. III; 
Department of Veterans Affairs Regulation 1008.  The evidence 
which was of record at that time included some, but 
apparently not all of the veteran's service medical records.  
The RO noted that when examined for induction, the veteran 
complained of intermittent discomfort in the right shoulder, 
and examination revealed slight limitation of external 
rotation.  Also of record was the report of an orthopedic 
examination conducted by the VA in July 1956.  The report 
shows that the veteran stated that he first suffered a 
dislocation of his right shoulder in 1952 when he landed on 
it playing football.  He said that he had about five episodes 
of dislocation prior to entering service in 1954.  He also 
said that various unusual movements would cause it to flip 
out.  He reported that in service he fell off a grease rack 
about four feet high and dislocated it again.  It was 
promptly reduced by traction.  That was the only episode of 
shoulder dislocation in service.  On examination, the right 
shoulder had a full range of motion.  There was no local 
tenderness and no apparent laxity of the shoulder ligament.  
The impression was recurrent dislocation of the right 
shoulder by history with one episode of recurrence while in 
service.  

When evaluating the evidence in the August 1956 rating 
decision, the RO stated that "There is no evidence of 
treatment for an arm or shoulder condition in service, and no 
evidence of aggravation."  Accordingly, the RO denied 
service connection for a dislocation of the right shoulder.  
The veteran was notified of the decision and his appellate 
rights, but he did not file a notice of disagreement.

In January 1997, the veteran requested that his claim be 
reopened.  The RO denied that request, and the veteran 
perfected this appeal.

When the veteran seeks to reopen a final decision based on 
new and material evidence, the first step is to determine 
whether new and material evidence has been received under 
38 C.F.R. § 3.156(a).  Secondly, if new and material evidence 
has been presented, then immediately upon reopening the 
veteran's claim, the VA must determine whether the duty to 
assist the veteran with the development of evidence and 
notify him of the evidence required to substantiate his claim 
has been met.  Third, if the duty to assist and notify has 
been satisfied, then the merits of the claim may be 
evaluated.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  Some evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability and is, therefore, new 
and material.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

The additional evidence that has been presented since the 
previous decision by the RO includes additional service 
medical records which apparently were not of record at the 
time of the original decision.  As noted above, in the 
decision of August 1956, the RO specifically stated that the 
service medical records which were then present did not 
include any evidence of treatment for an arm or shoulder 
condition.  The service medical records which are currently 
contained in the claims file, however, include many records 
of treatment in service for complaints pertaining to the 
right shoulder.  For example, a service medical record dated 
October 7, 1955, shows that the veteran fell earlier that day 
and dislocated his shoulder.  It was noted that the same 
shoulder had previously dislocated five times, with the last 
time having been two years earlier.  An X-ray confirmed the 
clinical diagnosis and a tear of the tuberosity was seen.  
The shoulder was reduced with traction and a splint dressing 
was applied.  

These service medical records were apparently added to the 
claims file in 1960.  In this regard, the Board notes that 
the claims file contains two service medical records 
envelopes, one date marked July 17, 1956, and another marked 
as having been received on August 31, 1960.  Moreover, 
associated with the service medical records is a form titled 
"transmittal of medical records" which shows that the 
United States Army Records Center located at St. Louis 
Missouri transmitted records to the Cincinnati VARO on August 
17, 1960.  

The additional evidence which has been presented also 
includes post-service medical treatment records from the 
Michael Reese Hospital dated in 1967 which show that the 
veteran underwent surgery on his right shoulder.  The 
discharge summary dated in April 1967 shows that the veteran 
had a history of a dislocated shoulder since 1953.  The final 
diagnosis was recurrent dislocation of the left [sic] 
shoulder.  A Putti-Platt procedure was performed.  

The Board concludes that the additional evidence is new and 
that it contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability.  Therefore, it is so significant that it must be 
considered in order to decide the merits of the claim fairly.  
38 C.F.R. § 3.156.  Moreover, additional service medical 
records which were presumably misplaced but have now been 
located are considered to be new and material.  38 C.F.R. 
§ 3.156(c) (2000).  Accordingly, the Board concludes that new 
and material evidence has been submitted and the claim for 
service connection for a right shoulder disorder has been 
reopened.  38 U.S.C.A. § 5108.  This reopened claim must be 
remanded for the actions outlined below.  


ORDER

Service connection for a back disorder is denied.

The claim for service connection for a right shoulder 
disorder is reopened.


REMAND

As noted above, the veteran contends that his pre-existing 
right shoulder disorder was aggravated during service.  A 
preexisting disease or injury will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in the disability during service, unless 
there is a specific finding that the increase in disability 
during service is due to the natural progression of the 
disease.  See 38 U.S.C.A. § 1153 (West 1991).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and after service.  See 
38 C.F.R. § 3.306(b) (2000).

In order to assess whether there has been an increase in 
severity, the evidence should appropriately include medical 
records from prior to service, during service, and after 
service.  Based on the Board's preliminary review of the 
veteran's claims file, it appears the existing pre-service 
medical treatment records pertaining to the right shoulder 
disorder are not associated with the claims file.  In this 
regard, the evidence does not include any of the veteran's 
pre-service medical treatment records pertaining to his 
shoulder disorder.  

The Board also believes that a medical opinion regarding the 
issue of aggravation would be useful in evaluating the 
veteran's claim.  Therefore, further development is warranted 
and the case is REMANDED to the RO for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a right 
shoulder disorder prior to service.  
After securing the necessary release, the 
RO should obtain these records.

2.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should be 
requested to provide an opinion as to 
whether the inservice manifestations or 
symptoms of the shoulder disorder 
represented an increase in severity of 
the pre-existing disability.  If so, the 
examiner should offer an opinion as to 
whether there was (1) a temporary 
worsening of symptoms of the pre-service 
disability or (2) a chronic increase in 
severity beyond natural progress.

3.  The RO should also ensure that all 
notifications and development action 
required by the Veteran's Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 has been completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102,  5103, 5103A and 
5107 (West Supp. 2001).

4.  When the development requested has 
been completed to the extent possible, 
the case should be reviewed by the RO on 
the basis of the additional evidence.  
The RO should readjudicate the claim in 
accordance with 38 U.S.C.A. § 1153 (West 
1991) and 38 C.F.R. § 3.306(b) (2000).  
The veteran and his representative should 
be furnished a supplemental statement of 
the case, if in order, and be afforded 
the usual time to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 



